Case 8:20-cv-01473-TPB-AAS Document 26 Filed 03/01/21 Page 1 of 2 PageID 85




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION
                              Case No. 8:20-cv-01473-TPB-AAS

DELROY A. CHAMBERS, JR.,

       Plaintiff,

v.

MCPEAK REALTY GROUP, INC. and
THE HAMPTONS AT BRANDON CONDOMINIUM
ASSOCIATION, INC.,

      Defendants.
________________________________________________/

                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
                       AS TO MCPEAK REALTY GROUP, INC.

       Plaintiff and Defendant, McPeak Realty Group Inc., by and through their undersigned

counsel and pursuant to Fed.R.Civ.P. 41(a)(1)(A)(ii), hereby file this Joint Stipulation of

Dismissal with Prejudice, as to Defendant, McPeak Realty Group, Inc., only. Plaintiff and

Defendant, McPeak Realty Group Inc., further confirm to the Court that, by agreement of the

parties, each party will bear their own respective attorneys’ fees and costs.


                                                      Respectfully submitted,

                                                      Joshua A. Glickman, Esq.
                                                      Florida Bar No. 43994
                                                      josh@sjlawcollective.com
                                                      Shawn A. Heller, Esq.
                                                      Florida Bar No. 46346
                                                      shawn@sjlawcollective.com
                                                      Social Justice Law Collective, PL
                                                      974 Howard Ave.
                                                      Dunedin, FL 34698
                                                      (202) 709-5744
                                                      (866) 893-0416 (Fax)
Case 8:20-cv-01473-TPB-AAS Document 26 Filed 03/01/21 Page 2 of 2 PageID 86




                                                 Attorneys for the Plaintiff

                                                 By: s/ Joshua A. Glickman               .
                                                       Joshua A. Glickman



                                                  Lewis Brisbois Bisgaard & Smith, LLP
                                                 110 SE 6th Street, Suite 2600
                                                 Fort Lauderdale, Florida 33301
                                                 Telephone: 954.728.1280
                                                 Facsimile: 954.728.1282

                                                 Jonathan A. Beckerman, Esq. (FBN
                                                 0568252)
                                                 Jonathan.Beckerman@lewisbrisbois.com
                                                 Christopher T. Perré, Esq. (FBN 123902)
                                                 Christopher.Perre@lewisbrisbois.com

                                                 Counsel for Defendant, McPeak Realty
                                                 Group, Inc.

                                                 By: s/ Christopher T. Perré             .
                                                       Christopher T. Perré




                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing was electronically filed with the Clerk of the

Court using the CM/ECF system, on this 1st day of March, 2021, which will send a notice of

electronic filing to all attorneys of record.


                                                 By: s/ Joshua A. Glickman         .
                                                       Joshua A. Glickman, Esq.
